[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has brought this action seeking damages for injuries he allegedly received when the car he was operating was in collision with a car being operated by the defendant.
The court finds the following facts. The plaintiff was the operator of the second car in a three-car caravan proceeding north on April 3, 1998 on Research Parkway in Wallingford, Connecticut. The three cars were intending to travel to Simsbury, Connecticut and in some fashion had left I-91 and were now lost. The three cars came to a halt on the northbound lane of the road. The lead driver called someone on his cell phone to obtain directions. After getting the directions the lead car made a u-turn on the highway and proceeded south. The plaintiff then attempted to make a u-turn across Research Parkway but was unable to complete the turn because of the large size of his car. He then stopped with his car at a 45% angle blocking the south lane. At this point the defendant was driving her car southerly on Research Parkway and as she came around a curve in the road she was confronted by the plaintiff's car approximately sixty feet away and directly in front of her. She was unable to see the plaintiff's car earlier because of the curve. She was traveling between thirty and thirty-five miles an hour in a forty mile per hour zone. Her headlights were on. It was between 8:00-8:30 P.M., and there were no lights on the highway. She immediately applied her brakes but was unable to stop and the left side of her front bumper collided with the side of the plaintiff's car just behind the single door on the passenger's side. There was insufficient time for her to avoid the accident by turning her car to the right or left or taking any other action. There was nothing the defendant could do to avoid the collision. The plaintiff has failed to prove that the collision was caused by any negligence on the part of the defendant in the operation of her car.
Section 14-242 (d) provides, in substance, that an operator of a vehicle shall not make a u-turn on any curve where his vehicle cannot be seen by an approaching vehicle within five hundred feet. Section 14-236
CT Page 15971 provides, in substance, that on a highway which is divided with marked lanes for traffic a vehicle shall not be moved from such lane until the driver has ascertained that such movement can be made with safety. The plaintiff operated his vehicle in violation of both statutes. His negligence was the proximate cause of the collision.
Judgment may enter in favor of the defendant.
By the Court,
  ___________________ William L. Hadden, Jr. Judge Trial Referee
CT Page 15972